UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 4, 2011 Regal-Beloit Corporation (Exact name of registrant as specified in its charter) Wisconsin 1-7283 39-0875718 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 200 State Street, Beloit, Wisconsin 53511-6254 (Address of principal executive offices, including Zip code) (608) 364-8800 (Registrant’s telephone number) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02.Results of Operations and Financial Condition. On August 4, 2011, Regal Beloit Corporation (the “Company”) issued a news release reporting the financial results of the Company for the financial period ended July 2, 2011. A copy of the Company’s news release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. Item 7.01.Regulation FD Disclosure. On August 5, 2011, the Company held a conference call to discuss its financial results for the financial period ended July 2, 2011 and provided a presentation in connection therewith.A copy of the Company’s conference call presentation is furnished as Exhibit 99.2 to this Current Report on Form 8-K. Item 9.01.Financial Statements and Exhibits. (a) Not Applicable (b) Not Applicable (c) Not Applicable (d) Exhibits.The following exhibits are being furnished herewith: News Release of Regal Beloit Corporation, dated August 4, 2011. Regal Beloit Corporation Presentation of August 5, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REGAL BELOIT CORPORATION Date:August 5, 2011By: /s/ Peter C. Underwood Peter C. Underwood Vice President, General Counsel and Secretary 2 REGAL BELOIT CORPORATION Exhibit Index to Report on Form 8-K Dated August 4, 2011 Exhibit Number Exhibit Description News Release of Regal Beloit Corporation, dated August 4, 2011. Regal Beloit Corporation presentation of August 5, 2011. 3
